 



Exhibit 10.41
EXECUTION COPY
TeleTech Holdings, Inc.
5,000,000 Shares 1
Common Stock
($0.01 par value)
Underwriting Agreement
New York, New York
March 29, 2007
To the Representatives named
in Schedule I hereto of the
several Underwriters named in
Schedule III hereto
Ladies and Gentlemen:
     The stockholders named in Schedule II hereto (the “Selling Stockholders”)
of TeleTech Holdings, Inc., a corporation organized under the laws of the State
of Delaware (the “Company”), propose to sell to the several underwriters named
in Schedule III hereto (the “Underwriters”), for whom you (the
“Representatives”) are acting as representatives, the number of shares of common
stock, $0.01 par value (“Common Stock”), of the Company set forth in Schedule I
hereto (said shares to be sold by the Selling Stockholders collectively being
hereinafter called the “Underwritten Securities”). The Selling Stockholders
named in Schedule II hereto also propose to grant to the Underwriters an option
to purchase up to the number of additional shares of Common Stock set forth in
Schedule II to cover over-allotments, if any (the “Option Securities”; the
Option Securities, together with the Underwritten Securities, being hereinafter
called the “Securities”). To the extent there are no additional Underwriters
listed on Schedule I other than you, the term Representatives as used herein
shall mean you, as Underwriters, and the terms Representatives and Underwriters
shall mean either the singular or plural as the context requires. In addition,
to the extent that there is more than one Selling Stockholder named in
Schedule II, the term Selling Stockholder shall mean either the singular or
plural. The use of the neuter in this Agreement shall include the feminine and
masculine wherever appropriate. Any reference herein to the Registration
Statement, any Preliminary Prospectus or the Final Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 which were filed under the Exchange Act on or before the
Effective Date of the Registration Statement or the issue date of
 

1   Plus an option to purchase from the Selling Stockholders, up to 750,000
additional Securities to cover over-allotments.

 



--------------------------------------------------------------------------------



 



any Preliminary Prospectus or the Final Prospectus, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement or
the issue date of any Preliminary Prospectus or the Final Prospectus, as the
case may be, deemed to be incorporated therein by reference. Certain terms used
herein are defined in Section 20 hereof.
          1. Representations and Warranties.
          (i) The Company represents and warrants to, and agrees with, each
Underwriter as set forth below in this Section 1.
     (a) The Company meets the requirements for use of Form S-3 under the Act
and has prepared and filed with the Commission an automatic shelf registration
statement, as defined in Rule 405 (the file number of which is set forth in
Schedule I hereto) on Form S-3, including a related prospectus, for registration
under the Act of the offering and sale of the Securities. Such Registration
Statement, including any amendments thereto filed prior to the Execution Time,
became effective upon filing. The Company may have filed with the Commission, as
part of the Registration Statement or an amendment thereto or pursuant to
Rule 424(b), one or more preliminary prospectuses relating to the Securities,
each of which has previously been furnished to you. The Company will file with
the Commission a final prospectus relating to the Securities in accordance with
Rule 424(b). As filed, such final prospectus shall contain all information
required by the Act and the rules thereunder, and, except to the extent the
Representatives shall agree in writing to a modification, shall be in all
substantive respects in the form furnished to you prior to the Execution Time
or, to the extent not completed at the Execution Time, shall contain only such
specific additional information and other changes (beyond that contained in any
Preliminary Prospectus) as the Company has advised you, prior to the Execution
Time, will be included or made therein. The Registration Statement, at the
Execution Time, meets the requirements set forth in Rule 415(a)(1)(x).
     (b) (i) On each Effective Date, the Registration Statement did, and when
the Final Prospectus is first filed in accordance with Rule 424(b) and on the
Closing Date (as defined herein) and on any date on which Option Securities are
purchased, if such date is not the Closing Date (a “settlement date”), the Final
Prospectus (and any supplement thereto) will, comply in all material respects
with the applicable requirements of the Act and the Exchange Act and the
respective rules thereunder; (ii) at the Execution Time, the Registration
Statement did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and (iii) on the date of
any filing pursuant to Rule 424(b) and on the Closing Date and any settlement
date, the Final Prospectus (together with any supplement thereto) will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that with respect to clauses (i), (ii) and (iii), the Company makes no

 



--------------------------------------------------------------------------------



 



representations or warranties as to the information contained in or omitted from
the Registration Statement or the Final Prospectus (or any supplement thereto)
in reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Underwriter through the Representatives
specifically for inclusion in the Registration Statement or the Final Prospectus
(or any supplement thereto), it being understood and agreed that the only such
information furnished by or on behalf of any Underwriter consists of the
information described as such in Section 8(c) hereof.
     (c) (i) The Disclosure Package and the price to the public, the number of
Underwritten Securities and the number of Option Securities to be included on
the cover page of the Final Prospectus, when taken together as a whole and
(ii) each electronic road show when taken together as a whole with the
Disclosure Package and the price to the public, the number of Underwritten
Securities and the number of Option Securities to be included on the cover page
of the Final Prospectus, does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8(c) hereof.
     (d) (i) At the time of filing the Registration Statement, (ii) at the time
of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Sections 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c)) made any offer relating to the Securities in reliance on the
exemption in Rule 163, the Company was or is (as the case may be) a “well-known
seasoned issuer” as defined in Rule 405. The Company agrees to pay the fees
required by the Commission relating to the Securities within the time required
by Rule 456(b)(1) without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r).
     (e) At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2)) of the Securities, the Company was not an
Ineligible Issuer (as defined in Rule 405), without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer.
     (f) Each Issuer Free Writing Prospectus does not include any information
that conflicts with the information contained in the Registration Statement,
including any document incorporated therein by reference and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by any Underwriter

 



--------------------------------------------------------------------------------



 



through the Representatives specifically for use therein, it being understood
and agreed that the only such information furnished by or on behalf of any
Underwriter consists of the information described as such in Section 8 hereof.
     (g) This Agreement has been duly authorized, executed and delivered by the
Company.
     (h) No consent, approval, authorization, filing with or order of any court
or governmental agency or body in respect of the Company is required in
connection with the transactions contemplated herein, except such as have been
obtained under the Act and such as may be required under the blue sky laws of
any jurisdiction in connection with the purchase and distribution of the
Securities by the Underwriters in the manner contemplated herein and in the
Disclosure Package and the Final Prospectus.
     (i) No holders of securities of the Company have rights to the registration
of such securities under the Registration Statement.
     (j) Ernst & Young LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Disclosure Package and the Final Prospectus, are independent public
accountants with respect to the Company within the meaning of the Act and the
applicable published rules and regulations thereunder.
     (k) There are no transfer taxes or other similar fees or charges under
Federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement by the Company.
     (l) The Company has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (m) Neither the sale of the Securities nor the consummation of any other of
the transactions herein contemplated nor the fulfillment of the terms hereof
will conflict with, result in a breach or violation of, or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to, (i) the charter or by-laws of the Company or any
of its subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except in the case of clauses (ii) and (iii) for conflicts,
breaches, violations, liens, charges or encumbrances that would not have a
material adverse effect on the condition (financial or otherwise), prospects,

 



--------------------------------------------------------------------------------



 



earnings, business or properties of the Company and its subsidiaries, taken as a
whole, or the ability of the Company to execute, deliver and perform its
obligations under this Agreement.
     (n) No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company of this Agreement or the
consummation by the Company of any of the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).
     (o) Neither the Company nor any Significant Subsidiary is in violation or
default of (i) any provision of its charter or bylaws, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such Significant Subsidiary or
any of its properties, as applicable, which violation or default would, in the
case of clauses (ii) and (iii) above, either individually or in the aggregate
with all other violations and defaults referred to in this paragraph (o) (if
any), have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus.
     (p) No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or is threatened or imminent, and the Company is not
aware of any existing or imminent labor disturbance by the employees of any of
its or its subsidiaries’ principal suppliers, contractors or customers, that
could have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any supplement thereto).
     (q) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with

 



--------------------------------------------------------------------------------



 



respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company of this Agreement or the
consummation by the Company of any of the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).
     (r) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company of this Agreement or the
consummation by the Company of any of the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).
     (s) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, and neither the Company nor any such
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any supplement thereto).
     (t) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 



--------------------------------------------------------------------------------



 



     Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.
     (ii) Each Selling Stockholder severally, but not jointly, represents and
warrants to, and agrees with, each Underwriter that:
     (a) The Selling Stockholder is the record and beneficial owner of the
Securities free and clear of all liens, encumbrances, equities or claims and has
duly executed a stock power in blank with respect to such Securities, and
assuming that each Underwriter acquires its interest in the Securities it has
purchased without notice of any adverse claim (within the meaning of
Section 8-105 of the New York Uniform Commercial Code (the “UCC”)) as of the
Closing Date, each Underwriter that has purchased Securities delivered on the
date hereof to the Depository Trust Company (“DTC”) by making payment therefor,
as provided herein, and that has had such Securities credited to the securities
account or accounts of such Underwriter maintained with DTC will have acquired a
security entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to
such Securities purchased by such Underwriter, and no action based on an adverse
claim (within the meaning of Section 8-102 of the UCC), may be asserted as of
the Closing Date against such Underwriter with respect to such Securities.
     (b) This Agreement has been duly authorized, executed and delivered by such
Selling Stockholder.
     (c) Such Selling Stockholder has not taken, directly or indirectly, any
action designed to or that would constitute or that might reasonably be expected
to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
     (d) No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by such Selling
Stockholder of the transactions contemplated herein, except such as may have
been obtained under the Act and such as may be required under the blue sky laws
of any jurisdiction in connection with the purchase and distribution of the
Securities by the Underwriters and such other approvals as have been obtained.
     (e) Neither the sale of the Securities being sold by such Selling
Stockholder nor the consummation of any other of the transactions herein
contemplated by such Selling Stockholder or the fulfillment of the terms hereof
by such Selling Stockholder will conflict with, result in a breach or violation
of, or constitute a default under (i) any law which would, either individually
or in the aggregate with all other breaches and violations referred to in this
paragraph (e) (if any), have a material adverse effect on the ability of such
Selling Stockholder to execute, deliver and perform its obligations under this
Agreement, (ii) the partnership agreement, trust agreement, charter or by-laws
of the Selling Stockholder, (iii) the terms of any indenture or other agreement
or instrument to which such Selling Stockholder is a party or bound, or (iv) any
judgment, order or decree

 



--------------------------------------------------------------------------------



 



applicable to such Selling Stockholder of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
such Selling Stockholder.
(f) The sale of Securities by such Selling Stockholder pursuant hereto is not
prompted by any information concerning the Company or any of its subsidiaries
which is not set forth in the Disclosure Package and the Final Prospectus or any
amendment or supplement thereto.
(g) In respect of any statements in or omissions from the Registration
Statement, the Final Prospectus, any Preliminary Prospectus or any Free Writing
Prospectus or any amendment or supplement thereto used by the Company or any
Underwriter, as the case may be, made in reliance upon and in conformity with
information furnished in writing to the Company or to the Underwriters by any
Selling Stockholder specifically for use in connection with the preparation
thereof, such Selling Stockholder hereby makes the same representations and
warranties to each Underwriter as the Company makes to such Underwriter under
paragraphs (i)(b) (excluding clause (i) therein), (i)(c) or (i)(f) of this
Section.
     Any certificate signed by any partner, officer, or trustee of any Selling
Stockholder and delivered to the Representatives or counsel for the Underwriters
in connection with the offering of the Securities shall be deemed a
representation and warranty by such Selling Stockholder, as to matters covered
thereby, to each Underwriter.
     2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Selling
Stockholders agree, severally and not jointly, to sell to each Underwriter, and
each Underwriter agrees, severally and not jointly, to purchase from the Selling
Stockholders, at the purchase price set forth in Schedule I hereto, the number
of Underwritten Securities set forth opposite such Underwriter’s name in
Schedule III hereto.
     (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Selling Stockholders named
in Schedule II hereto hereby grant an option to the several Underwriters to
purchase, severally and not jointly, up to the number of Option Securities set
forth in Schedule II hereto at the same purchase price per share as the
Underwriters shall pay for the Underwritten Securities. Said option may be
exercised only to cover over-allotments in the sale of the Underwritten
Securities by the Underwriters. Said option may be exercised in whole or in part
at any time (but not more than once) on or before the 30th day after the date of
the Final Prospectus upon written notice by the Representatives to the Company
and such Selling Stockholders setting forth the number of Option Securities as
to which the several Underwriters are exercising the option and the settlement
date. In the event that the Underwriters exercise less than their full
over-allotment option, the number of Option Securities to be sold by each
Selling Stockholder listed on Schedule II shall be, as nearly as practicable, in
the same proportion as the maximum number of Option Securities to be sold by
each Selling Stockholder and the number of Option Securities to be sold. The
number of Option Securities to be purchased by each Underwriter shall be the
same percentage of the total

 



--------------------------------------------------------------------------------



 



number of Option Securities to be purchased by the several Underwriters as such
Underwriter is purchasing of the Underwritten Securities, subject to such
adjustments as you in your absolute discretion shall make to eliminate any
fractional shares.
          3. Delivery and Payment. Delivery of and payment for the Underwritten
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the third Business Day immediately
preceding the Closing Date) shall be made on the date and at the time specified
in Schedule I hereto, or at such time on such later date not more than three
Business Days after the foregoing date as the Representatives shall designate,
which date and time may be postponed by agreement among the Representatives, the
Company and the Selling Stockholders or as provided in Section 9 hereof (such
date and time of delivery and payment for the Securities being herein called the
“Closing Date”). Delivery of the Securities shall be made to the Representatives
for the respective accounts of the several Underwriters against payment by the
several Underwriters through the Representatives of the respective aggregate
purchase prices of the Securities being sold by each of the Selling Stockholders
to or upon the order of the Selling Stockholders by wire transfer payable in
same-day funds to the accounts specified by the Selling Stockholders. Delivery
of the Underwritten Securities and the Option Securities shall be made through
the facilities of The Depository Trust Company unless the Representatives shall
otherwise instruct.
          Each Selling Stockholder will pay all applicable state transfer taxes,
if any, involved in the transfer to the several Underwriters of the Securities
to be purchased by them from such Selling Stockholder and the respective
Underwriters will pay any additional stock transfer taxes involved in further
transfers.
          If the option provided for in Section 2(b) hereof is exercised after
the third Business Day immediately preceding the Closing Date, the Selling
Stockholders named in Schedule II hereto will deliver the Option Securities (at
the expense of the Selling Stockholders) to the Representatives on the date
specified by the Representatives (which shall be at least three Business Days
after exercise of said option) for the respective accounts of the several
Underwriters, against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Selling Stockholders by wire transfer payable in same-day funds to the accounts
specified by the Selling Stockholders. If settlement for the Option Securities
occurs after the Closing Date, the Company and such Selling Stockholders will
deliver to the Representatives on the settlement date for the Option Securities,
and the obligation of the Underwriters to purchase the Option Securities shall
be conditioned upon receipt of, if requested by the Representatives,
supplemental opinions, certificates and letters confirming as of such date the
opinions, certificates and letters delivered on the Closing Date pursuant to
Section 6 hereof.
          4. Offering by Underwriters. It is understood that the several
Underwriters propose to offer the Securities for sale to the public as set forth
in the Final Prospectus.
          5. Agreements.
          (i) The Company agrees with the several Underwriters that:

 



--------------------------------------------------------------------------------



 



     (a) Prior to the termination of the offering of the Securities, the Company
will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus) to the prospectus included in the Registration
Statement unless the Company has furnished you a copy for your review prior to
filing and will not file any such proposed amendment or supplement to which you
reasonably object, except that the Company may file any report that, in the
written opinion of Company’s outside counsel, is required to be filed so as to
cause the Company to be in compliance with the Rules of the Exchange Act. The
Company will cause the Final Prospectus, properly completed, and any supplement
thereto to be filed in a form approved by the Representatives with the
Commission pursuant to the applicable paragraph of Rule 424(b) within the time
period prescribed and will provide evidence satisfactory to the Representatives
of such timely filing. The Company will promptly advise the Representatives
(i) when the Final Prospectus, and any supplement thereto, shall have been filed
(if required) with the Commission pursuant to Rule 424(b), (ii) when, prior to
termination of the offering of the Securities, any amendment to the Registration
Statement shall have been filed or become effective, (iii) of any request by the
Commission or its staff for any amendment of the Registration Statement, or for
any supplement to the Final Prospectus or for any additional information,
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any notice objecting to its
use or the institution or threatening of any proceeding for that purpose and
(v) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the institution or threatening of any proceeding for such purpose. The
Company will use its best efforts to prevent the issuance of any such stop order
or the occurrence of any such suspension or objection to the use of the
Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.
     (b) If any event occurs as a result of which the Disclosure Package would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made at such time not misleading, the Company will
(i) notify promptly the Representatives so that any use of the Disclosure
Package may cease until it is amended or supplemented; (ii) amend or supplement
the Disclosure Package or, if then available provide the Final Prospectus to
correct such statement or omission; and (iii) supply any amendment or supplement
to you in such quantities as you may reasonably request.
     (c) If, at any time when a prospectus relating to the Securities is
required to be delivered under the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Final Prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made or the circumstances then prevailing not misleading, or if it shall be
necessary to amend the Registration Statement, file a new registration statement
or supplement the Final Prospectus to comply with the Act or the

 



--------------------------------------------------------------------------------



 



Exchange Act or the respective rules thereunder, including in connection with
use or delivery of the Final Prospectus, the Company promptly will (i) notify
the Representatives of any such event, (ii) prepare and file with the
Commission, subject to the second sentence of paragraph (a) of this Section 5,
an amendment or supplement or new registration statement which will correct such
statement or omission or effect such compliance, (iii) use its best efforts to
have any amendment to the Registration Statement or new registration statement
declared effective as soon as practicable in order to avoid any disruption in
use of the Final Prospectus and (iv) supply any supplemented Final Prospectus to
you in such quantities as you may reasonably request.
     (d) As soon as practicable, the Company will make generally available to
its security holders and to the Representatives an earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.
     (e) The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Prospectus, the Final Prospectus and each Issuer
Free Writing Prospectus and any supplement thereto as the Representatives may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.
     (f) The Company will arrange, if necessary, for the qualification of the
Securities for sale under the laws of such jurisdictions as the Representatives
may designate and will maintain such qualifications in effect so long as
required for the distribution of the Securities; provided that in no event shall
the Company be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action that would subject it to service
of process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject.
     (g) The Company agrees that, unless it has or shall have obtained the prior
written consent of the Representatives, and each Underwriter, severally and not
jointly, agrees with the Company that, unless it has or shall have obtained, as
the case may be, the prior written consent of the Company, it has not made and
will not make any offer relating to the Securities that would constitute an
Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405) required to be filed by the Company
with the Commission or retained by the Company under Rule 433; provided that the
prior written consent of the parties hereto shall be deemed to have been given
in respect of the Free Writing Prospectuses included in Schedule IV hereto and
any electronic road show. Any such free writing prospectus consented to by the
Representatives or the Company is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164

 



--------------------------------------------------------------------------------



 



and 433 applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping.
     (h) The Company will not, without the prior written consent of each of
Citigroup Global Markets Inc. and Morgan Stanley & Co. Incorporated, offer,
sell, contract to sell, pledge, or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any affiliate
of the Company or any person in privity with the Company or any affiliate of the
Company), directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, any
other shares of Common Stock or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock; or publicly announce an intention
to effect any such transaction, until the Business Day set forth on Schedule I
hereto, provided, however, that the Company may (i) grant options to purchase
shares of Common Stock and issue shares of Common Stock under the Company’s
equity incentive plans in effect at the Execution Time, (ii) issue Common Stock
upon the conversion of securities or the exercise of warrants or options
outstanding or granted under the Company’s equity incentive plans in effect at
the Execution Time and (iii) issue Common Stock in connection with acquisitions
of businesses or assets. Notwithstanding the foregoing, if (x) during the last
17 days of such restricted period the Company issues an earnings release or
material news or a material event relating to the Company occurs, or (y) prior
to the expiration of the restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the restricted period, the restrictions imposed in this clause shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. The
Company will provide the Representatives and any co-managers and each individual
subject to the restricted period pursuant to the lockup letters described in
Section 6(m) with prior notice of any such announcement that gives rise to an
extension of the restricted period.
     (i) The Company will not take, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (j) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), each Preliminary Prospectus, the Final Prospectus and each
Issuer Free Writing Prospectus, and each amendment or supplement to any of them;
(ii) the printing (or reproduction) and delivery (including postage, air freight
charges and charges for counting and packaging) of such copies of the
Registration Statement, each Preliminary Prospectus, the Final Prospectus and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably

 



--------------------------------------------------------------------------------



 



requested for use in connection with the offering and sale of the Securities;
(iii) the preparation, printing, authentication, issuance and delivery of
certificates for the Securities, including any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (iv) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) the
registration of the Securities under the Exchange Act and the listing of the
Securities on the NASDAQ Global Select Market; (vi) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states (including filing fees and the reasonable fees
and expenses of counsel for the Underwriters relating to such registration and
qualification); (vii) any filings required to be made with the NASD, Inc.
(including filing fees and the reasonable fees and expenses of counsel for the
Underwriters relating to such filings); (viii) the transportation and other
expenses incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (ix) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (x) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder.
(ii) Each Selling Stockholder agrees with the several Underwriters that:
(a) Such Selling Stockholder will not, without the prior written consent of each
of Citigroup Global Markets Inc. and Morgan Stanley & Co. Incorporated, offer,
sell, contract to sell, pledge or otherwise dispose of, (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Selling Stockholder or any affiliate
of the Selling Stockholder or any person in privity with the Selling Stockholder
or any affiliate of the Selling Stockholder) directly or indirectly, or file (or
participate in the filing of) a registration statement with the Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to, any shares of Common Stock of the Company or any
securities convertible into or exercisable or exchangeable for, shares of Common
Stock; or publicly announce an intention to effect any such transaction, until
the Business Day set forth on Schedule I hereto, other than (i) shares of Common
Stock or Common Stock equivalents as a bona fide gift or gifts; to any trust for
the direct or indirect benefit of such Selling Stockholder or such Selling
Stockholder’s family; as a distribution to partners, members or stockholders of
such Selling Stockholder, to such Selling Stockholder’s affiliates or to any
investment fund or other entity controlled or managed by such Selling
Stockholder; to any beneficiary of such Selling Stockholder pursuant to a will
or other testamentary document or applicable laws of descent; or to any
corporation, partnership, limited liability company or other entity all of the
beneficial ownership interests of which are held by the Selling Stockholder or
the immediate family members of such Selling Stockholder; in each case provided
that (1) the recipient or recipients thereof agree to be bound in writing by the
restrictions set forth herein, (2) any such transfer shall not involve a
disposition for value, and (3) the Selling Stockholder is not required to, or
does not otherwise, make any public filing or report regarding such transfers;
and (ii) the

 



--------------------------------------------------------------------------------



 



surrender of options to purchase shares of Common Stock to satisfy the
applicable aggregate exercise price (and applicable withholding taxes, if
applicable, required to be paid) of options to purchase shares of Common Stock.
Notwithstanding the foregoing, if (x) during the last 17 days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or (y) prior to the expiration of the
restricted period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the restricted period, the
restrictions imposed in this clause shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.
     (b) Such Selling Stockholder will not take, directly or indirectly, any
action designed to or that would constitute or that might reasonably be expected
to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
     (c) Such Selling Stockholder will advise you promptly, and if requested by
you, will confirm such advice in writing, so long as delivery of a prospectus
relating to the Securities by an underwriter or dealer may be required under the
Act, of any material change in information in the Registration Statement, the
Final Prospectus, any Preliminary Prospectus or any Issuer Free Writing
Prospectus or any amendment or supplement thereto relating to such Selling
Stockholder.
     (d) Such Selling Stockholder represents that it has not prepared or had
prepared on its behalf or used or referred to, and agrees that it will not
prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Securities.
     (e) The Selling Stockholders (in proportion to the number of Securities
being offered by each of them, including any Option Securities which the
Underwriters shall have elected to purchase) agree to pay the costs and expenses
relating to the following matters: (i) the fees and expenses of counsel
(including local and special counsel) for the Selling Stockholders and (ii) all
other costs and expenses incident to the performance by the Selling Stockholders
of their obligations hereunder.
          6. Conditions to the Obligations of the Underwriters. The obligations
of the Underwriters to purchase the Underwritten Securities and the Option
Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Selling
Stockholders contained herein as of the Execution Time, the Closing Date and any
settlement date pursuant to Section 3 hereof, to the accuracy of the statements
of the Company and the Selling Stockholders made in any certificates pursuant to
the provisions hereof, to the performance by the Company and the Selling
Stockholders of their respective obligations hereunder and to the following
additional conditions:
     (a) The Final Prospectus, and any supplement thereto, have been filed in
the manner and within the time period required by Rule 424(b); any material
required to be

 



--------------------------------------------------------------------------------



 



filed by the Company pursuant to Rule 433(d) under the Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.
     (b) The Company shall have requested and caused Davis Polk & Wardwell,
counsel for the Company, to have furnished to the Representatives their opinion,
dated the Closing Date and addressed to the Representatives, to the effect that:
     (i) the Registration Statement has become effective under the Act; any
required filing of any Preliminary Prospectus and the Final Prospectus, and any
supplements thereto, pursuant to Rule 424(b) has been made in the manner and
within the time period required by Rule 424(b); to the knowledge of such
counsel, no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued, no proceedings for
that purpose have been instituted or threatened, and the Registration Statement
and the Final Prospectus (other than the financial statements and other
financial and statistical information contained therein, as to which such
counsel need express no opinion) comply as to form in all material respects with
the applicable requirements of the Act and the Exchange Act and the respective
rules thereunder; and such counsel has no reason to believe that at the
Execution Time the Registration Statement contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or that the
Final Prospectus as of its date and on the Closing Date included or includes any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each case, other than the
financial statements and other financial information contained therein, as to
which such counsel need express no opinion);
     (ii) such counsel has no reason to believe that the Disclosure Package, as
amended or supplemented at the Execution Time, and the price to the public, the
number of Underwritten Securities and the number of Option Securities to be
included on the cover page of the Prospectus, when taken together as a whole,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (other than the
financial statements and other financial information contained therein, as to
which such counsel need express no opinion);
     (iii) the Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Prospectus; the capital stock of the Company
conforms to the description thereof contained in the Disclosure Package and the
Final Prospectus; the Securities being sold by the Selling Stockholders have
been duly and validly authorized and issued and are fully paid and
nonassessable; the Securities being sold by the Selling Stockholders are duly
listed, and admitted and

 



--------------------------------------------------------------------------------



 



authorized for trading, on the NASDAQ Global Select Market; and the holders of
outstanding shares of capital stock of the Company are not entitled to
preemptive or other rights to subscribe for the Securities;
     (iv) this Agreement has been duly authorized, executed and delivered by the
Company;
     (v) the Company is not required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended;
     (vi) the statements included in any Preliminary Prospectus and the Final
Prospectus under the caption “Description of Capital Stock” fairly summarize in
all material respects the provisions of the certificate of incorporation and
by-laws of the Company relating to the Common Stock; and
     (vii) no consent, approval, authorization, filing with or order of any
court or governmental agency or body under United States federal or New York
state law that in such counsel’s experience is normally applicable to general
business corporations in relation to transactions of the type contemplated by
this Agreement is required for the execution, delivery and performance by the
Company of its obligations under this Agreement, except such as have been
obtained under the Act and such as may be required under state securities or
Blue Sky laws in connection with the offer and sale of the Securities.
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the States of New York and
Delaware or the Federal laws of the United States, to the extent they deem
proper and specified in such opinion, upon the opinion of other counsel of good
standing whom they believe to be reliable and who are satisfactory to counsel
for the Underwriters and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials. References to the Final Prospectus in this paragraph (b) shall also
include any supplements thereto at the Closing Date.
     (c) The Company shall have requested and caused Alan Schutzman, Executive
Vice President, General Counsel and Secretary for the Company, to have furnished
to the Representatives his opinion, dated the Closing Date and addressed to the
Representatives, to the effect that:
     (i) each of the Company and each Significant Subsidiary has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Prospectus, and is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to be so qualified
or in good standing

 



--------------------------------------------------------------------------------



 



would not have a material adverse effect on the financial condition, earnings or
business of the Company and its subsidiaries, taken as a whole;
     (ii) all the outstanding shares of capital stock of each Significant
Subsidiary have been duly and validly authorized and issued and are fully paid
and nonassessable, and, except with respect to liens created by the Amended and
Restated Credit Arrangement among TeleTech Holdings, Inc., as Borrower, the
Lenders named therein, as Lenders and Keybank National Association, as Lead
Arranger, Sole Book Runner and Administrative Agent dated as of September 28,
2006, all outstanding             shares of capital stock of each Significant
Subsidiary are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest and, to the
knowledge of such counsel, after due inquiry, any other security interest,
claim, lien or encumbrance;
     (iii) the outstanding shares of Common Stock have been duly and validly
authorized and issued and are fully paid and nonassessable; and except as set
forth in the Disclosure Package and the Final Prospectus, no options, warrants
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for, shares of
capital stock of or ownership interests in the Company are outstanding;
     (iv) there is no pending or, to the knowledge of such counsel, threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property, of a character required to be disclosed
in the Registration Statement which is not adequately disclosed in any
Preliminary Prospectus and the Final Prospectus, and there is no franchise,
contract or other document of a character required to be described in the
Registration Statement or Final Prospectus, or to be filed as an exhibit
thereto, which is not described or filed as required;
     (v) neither the issue and sale of the Securities, nor the consummation of
any other of the transactions herein contemplated nor the fulfillment of the
terms hereof will conflict with, result in a breach or violation of, or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or its subsidiaries pursuant to, (i) the charter or by-laws of the
Company or its subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or its subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or its subsidiaries or any of its or their
properties, except in the case of clauses (ii) and (iii) for conflicts,
breaches, violations, liens, charges or encumbrances that would not have a
material adverse effect on the financial condition, earnings or business of the
Company and its subsidiaries, taken as a whole, or the ability of the

 



--------------------------------------------------------------------------------



 



Company to execute, deliver and perform its obligations under this Agreement;
and
     (vi) no holders of securities of the Company have rights to the
registration of such securities under the Registration Statement.
     In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the States of
New York, Colorado and Delaware or the Federal laws of the United States, to the
extent they deem proper and specified in such opinion, upon the opinion of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. References to the Final Prospectus in this
paragraph (b) shall also include any supplements thereto at the Closing Date.
     (d) The Selling Stockholders shall have requested and caused Neal, Gerber &
Eisenberg LLP, counsel for the Selling Stockholders, to have furnished to the
Representatives their opinion dated the Closing Date and addressed to the
Representatives, to the effect that:
     (i) this Agreement has been duly authorized, executed and delivered by the
Selling Stockholders, and each Selling Stockholder has all requisite power and
authority to sell, transfer and deliver in the manner provided in this Agreement
the Securities being sold by such Selling Stockholder hereunder;
     (ii) assuming that each Underwriter acquires its interest in the Securities
it has purchased from such Selling Stockholder without notice of an adverse
claim (within the meaning of Section 8-105 of the UCC) as of the Closing Date,
each Underwriter that has purchased such Securities delivered on the Closing
Date to The Depository Trust Company or other securities intermediary by making
payment therefor as provided herein, and that has had such Securities credited
to the securities account or accounts of such Underwriters maintained with The
Depository Trust Company or such other securities intermediary, will have
acquired a security entitlement (within the meaning of Section 8-102(a)(17) of
the UCC) to such Securities purchased by such Underwriter, and no action based
on an adverse claim (within the meaning of Section 8-102 of the UCC) to such
security entitlement may be asserted as of the Closing Date against such
Underwriter with respect to such Securities;
     (iii) no consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by any Selling
Stockholder of the transactions contemplated herein, except such as may have
been obtained under the Act and such as may be required under the blue sky laws
of any jurisdiction in connection with the purchase and distribution of the
Securities by the Underwriters and such other approvals (specified in such
opinion) as have been obtained; and

 



--------------------------------------------------------------------------------



 



     (iv) neither the sale of the Securities being sold by any Selling
Stockholder nor the consummation of any other of the transactions herein
contemplated by any Selling Stockholder or the fulfillment of the terms hereof
by any Selling Stockholder will conflict with, result in a breach or violation
of, or constitute a default under any law or under the partnership agreement,
trust agreement, charter or By-laws of the Selling Stockholder or, except as
already waived, the terms of any indenture or other agreement or instrument
known to such counsel and to which any Selling Stockholder or any of its
subsidiaries is a party or bound, or any judgment, order or decree known to such
counsel to be applicable to any Selling Stockholder or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body or
arbitrator having jurisdiction over any Selling Stockholder or any of its
subsidiaries.
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the States of New York,
Delaware, and Illinois, or the Federal laws of the United States, to the extent
they deem proper and specified in such opinion, upon the opinion of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters, and (B) as to matters of fact, to
the extent they deem proper, on certificates of the Selling Stockholders and
public officials.
     (e) The Representatives shall have received from Cleary Gottlieb Steen &
Hamilton LLP, counsel for the Underwriters, such opinion or opinions, dated the
Closing Date and addressed to the Representatives, with respect to the issuance
and sale of the Securities, the Registration Statement, the Disclosure Package,
the Final Prospectus (together with any supplement thereto) and other related
matters as the Representatives may reasonably require, and the Company and each
Selling Stockholder shall have furnished to such counsel such documents as they
request for the purpose of enabling them to pass upon such matters.
     (f) The Company shall have furnished to the Representatives a certificate
of the Company, signed by the Chairman of the Board or the President and the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Registration Statement, the Disclosure Package, the Final Prospectus and any
supplements or amendments thereto, as well as each electronic road show used in
connection with the offering of the Securities, and this Agreement and that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
     (ii) no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings

 



--------------------------------------------------------------------------------



 



for that purpose have been instituted or, to the Company’s knowledge,
threatened; and
     (iii) since the date of the most recent financial statements included in
the Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto), there has been no material adverse effect on the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).
     (g) Each Selling Stockholder shall have furnished to the Representatives a
certificate, signed by the partner, the trustee, the Chairman of the Board or
the President and the principal financial or accounting officer of such Selling
Stockholder, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Disclosure
Package, the Final Prospectus, any Issuer Free Writing Prospectus and any
supplements or amendments thereto and this Agreement, and that the
representations and warranties of such Selling Stockholder in this Agreement are
true and correct in all material respects on and as of the Closing Date to the
same effect as if made on the Closing Date.
     (h) The Company shall have requested and caused Ernst & Young, LLP to have
furnished to the Representatives, at the Execution Time and at the Closing Date,
letters (which may refer to letters previously delivered to one or more of the
Representatives), dated respectively as of the Execution Time and as of the
Closing Date, in form and substance satisfactory to the Representatives.
     (i) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any amendment or supplement
thereto), there shall not have been (i) any change or decrease specified in the
letter or letters referred to in paragraph (g) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any amendment or supplement thereto) the effect of which, in any case referred
to in clause (i) or (ii) above, is, in the sole judgment of the Representatives,
so material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by the Registration
Statement (exclusive of any amendment thereof), the Disclosure Package and the
Final Prospectus (exclusive of any amendment or supplement thereto).
     (j) Prior to the Closing Date, the Company and the Selling Stockholders
shall have furnished to the Representatives such further information,
certificates and documents as the Representatives may reasonably request.

 



--------------------------------------------------------------------------------



 



     (k) The Securities shall have been listed and admitted and authorized for
trading on the NASDAQ Global Select Market, and satisfactory evidence of such
actions shall have been provided to the Representatives.
     (l) At the Execution Time, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibits A-1 and A-2
hereto from each officer that is subject to Section 16 of the Exchange Act and
director of the Company, addressed to the Representatives.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be canceled at, or at any time prior to, the Closing Date by the
Representatives. Notice of such cancellation shall be given to the Company and
each Selling Stockholder in writing or by telephone or facsimile confirmed in
writing.
          The documents required to be delivered by this Section 6 shall be
delivered on the Closing Date at the closing location specified in Schedule I
hereto.
          7. Reimbursement of Underwriters’ Expenses. If the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Underwriters set forth in Section 6 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company or any Selling
Stockholder to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Underwriters, the Company will
reimburse the Underwriters severally through Citigroup Global Markets Inc. and
Morgan Stanley & Co. Incorporated on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities. If the
Company is required to make any payments to the Underwriters under this
Section 7 because of any Selling Stockholder’s refusal, inability or failure to
satisfy any condition to the obligations of the Underwriters set forth in
Section 6, the Selling Stockholders pro rata in proportion to the percentage of
Securities to be sold by each shall reimburse the Company on demand for all
amounts so paid.
          8. Indemnification and Contribution.
     (a) The Company agrees to indemnify and hold harmless each Underwriter, the
directors, officers, employees and agents of each Underwriter and each person
who controls any Underwriter within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement for the registration of the Securities as originally filed or in any
amendment thereof, or in any Preliminary Prospectus, the Final Prospectus or any
Issuer

 



--------------------------------------------------------------------------------



 



Free Writing Prospectus or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.
     (b) Each of the Selling Stockholders, severally and not jointly, agrees to
indemnify and hold harmless each Underwriter, the directors, officers, employees
and agents of each Underwriter, each person who controls any Underwriter within
the meaning of either the Act or the Exchange Act and the Company against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the registration statement for the
registration of the Securities as originally filed or in any amendment thereof,
or in any Preliminary Prospectus, the Final Prospectus or any Issuer Free
Writing Prospectus or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with reference to written information relating
to such Selling Stockholder furnished to the Company or the Underwriters
specifically for inclusion in the documents referred to in the foregoing
indemnity, which, for the purposes of this Agreement, the parties hereto agree
is only the information furnished to the Company by or on behalf of any Selling
Stockholder about such Selling Stockholder set forth in “Selling Stockholders”
in the Disclosure Package and the Final Prospectus, and agrees to reimburse each
such indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which such Selling Stockholder may otherwise have. The
liability of each Selling Stockholder under such Selling Stockholder’s
representations and warranties contained in Section 1 hereof and under the
indemnity and contribution agreements contained in this Section 8 shall be
limited to an amount equal to the initial public offering price of the
Securities sold by such Selling Stockholder to the Underwriters. The Company and
the Selling Stockholders may agree, as among themselves and without limiting the
rights of the Underwriters under this Agreement, as to the respective amounts of
such liability for which they shall be responsible.
     (c) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless each of the Company and each Selling Stockholder, each of their
directors, each

 



--------------------------------------------------------------------------------



 



of their officers who signs the Registration Statement, and each person who
controls the Company or each Selling Stockholder within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity to
each Underwriter, but only with reference to written information relating to
such Underwriter furnished to the Company by or on behalf of such Underwriter
through the Representatives specifically for inclusion in the documents referred
to in the foregoing indemnity. This indemnity agreement will be in addition to
any liability which any Underwriter may otherwise have. The Company and each
Selling Stockholder acknowledge that the statements set forth (i) in the last
paragraph of the cover page regarding delivery of the Securities and, under the
heading “Underwriting”, (ii) the list of Underwriters and their respective
participation in the sale of the Securities, (iii) the sentences related to
concessions and reallowances and (iv) the paragraph related to stabilization,
and syndicate covering transactions in the Preliminary Prospectus and the Final
Prospectus constitute the only information furnished in writing by or on behalf
of the several Underwriters for inclusion in the Preliminary Prospectus, the
Final Prospectus or any Issuer Free Writing Prospectus.
     (d) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a), (b) or (c) above unless and to the extent it did
not otherwise learn of such action and such failure results in the forfeiture by
the indemnifying party of substantial rights and defenses and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a), (b) or (c) above. The indemnifying party shall be entitled to
appoint counsel of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,

 



--------------------------------------------------------------------------------



 



action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.
     (e) In the event that the indemnity provided in paragraph (a), (b), (c) or
(d) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Selling Stockholders,
jointly and severally, and the Underwriters severally agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively “Losses”) to which the Company, the Selling Stockholders and
one or more of the Underwriters may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Selling Stockholders on the one hand, and by the Underwriters on the other, from
the offering of the Securities; provided, however, that in no case shall any
Underwriter (except as may be provided in any agreement among underwriters
relating to the offering of the Securities) be responsible for any amount in
excess of the underwriting discount or commission applicable to the Securities
purchased by such Underwriter hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Selling Stockholders, jointly and severally, and the Underwriters severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of each of the Company and the
Selling Stockholders on the one hand, and the Underwriters on the other, in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company and the Selling Stockholders shall be deemed to be equal to the total
net proceeds from the offering (before deducting expenses) received by them, and
benefits received by the Underwriters shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as set forth on the cover
page of the Final Prospectus. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company or the Selling Stockholders on
the one hand, or the Underwriters on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company, the Selling Stockholders
and the Underwriters agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (e), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Underwriter within the meaning of either the Act or the Exchange Act
and each trustee, partner, director, officer, employee and agent of an
Underwriter shall have the same rights to contribution as such Underwriter, each
person who controls a Selling Stockholder within the meaning of either the Act
or the Exchange Act and each director, officer, employee and agent of a Selling
Stockholder shall have the same rights to

 



--------------------------------------------------------------------------------



 



contribution as such Selling Stockholder and each person who controls the
Company within the meaning of either the Act or the Exchange Act, each officer
of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (e).
          9. Default by an Underwriter. If any one or more Underwriters shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the amount of Securities set
forth opposite their names in Schedule II hereto bears to the aggregate amount
of Securities set forth opposite the names of all the remaining Underwriters)
the Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase; provided, however, that in the event that the aggregate
amount of Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase shall exceed 10% of the aggregate amount of Securities set
forth in Schedule II hereto, the remaining Underwriters shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Securities, and if such nondefaulting Underwriters do not purchase all the
Securities, this Agreement will terminate without liability to any nondefaulting
Underwriter, the Selling Stockholders or the Company. In the event of a default
by any Underwriter as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the
Registration Statement and the Final Prospectus or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company, the Selling
Stockholders and any nondefaulting Underwriter for damages occasioned by its
default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Selling
Stockholders and the Company prior to delivery of and payment for the
Securities, if at any time prior to such payment and delivery (i) trading in the
Company’s Common Stock shall have been suspended by the Commission or the NASDAQ
Global Select Market or trading in securities generally on the New York Stock
Exchange or the NASDAQ Global Select Market shall have been suspended or limited
or minimum prices shall have been established on either of such exchanges,
(ii) a banking moratorium shall have been declared either by Federal or New York
State authorities or (iii) there shall have occurred any outbreak or escalation
of hostilities, declaration by the United States of a national emergency or war,
or other calamity or crisis the effect of which on financial markets is such as
to make it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated by any Preliminary Prospectus or the Final Prospectus (exclusive of
any amendment or supplement thereto).
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers, of each Selling Stockholder and of the Underwriters set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Underwriter,
any Selling Stockholder or the Company or any of the officers, directors,

 



--------------------------------------------------------------------------------



 



employees, agents or controlling persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7 and 8 hereof shall survive the termination or cancellation of this
Agreement.
          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be
(a) mailed, delivered or telefaxed to the Citigroup Global Markets Inc. General
Counsel (fax no.: (212) 816-7912) and confirmed to the General Counsel,
Citigroup Global Markets Inc., at 388 Greenwich Street, New York, New York,
10013, Attention: General Counsel; and (b) mailed, delivered or telefaxed to
Morgan Stanley & Co. Incorporated General Counsel (fax no.: (212) 761-0316) and
confirmed to the General Counsel, 1585 Broadway, New York, New York, 10036; or,
if sent to the Company, will be mailed, delivered or telefaxed to (303) 397-5654
and confirmed to it at TeleTech Holdings, Inc., 9197 South Peoria Street,
Englewood, CO 80112-5833, attention: General Counsel; or if sent to any Selling
Stockholder, will be mailed, delivered or telefaxed and confirmed to it at the
address set forth in Schedule II hereto.
          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 8 hereof, and no other person will have any right or obligation
hereunder.
          14. No Fiduciary Duty. The Company and the Selling Stockholders hereby
acknowledge that (a) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Selling
Stockholders, on the one hand, and the Underwriters and any affiliate through
which it may be acting, on the other, (b) the Underwriters are acting as
principal and not as an agent or fiduciary of the Company or the Selling
Stockholders and (c) the engagement of the Underwriters by the Selling
Stockholders in connection with            the offering and the process leading
up to the offering is as independent contractors and not in any other capacity.
Furthermore, the Company and the Selling Stockholders agree that they are solely
responsible for making their own judgments in connection with the offering
(irrespective of whether any of the Underwriters has advised or is currently
advising the Company or the Selling Stockholders on related or other matters).
The Company and the Selling Stockholders agree that it will not claim that the
Underwriters have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to them, in connection with such transaction
or the process leading thereto.
          15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.
          16. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          17. Waiver of Jury Trial. The Company and the Selling Stockholders
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by

 



--------------------------------------------------------------------------------



 



jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
          18. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          19. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          20. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
     “Commission” shall mean the Securities and Exchange Commission.
     “Disclosure Package” shall mean (i) the Preliminary Prospectus used most
recently prior to the Execution Time, (ii) the Issuer Free Writing Prospectuses,
if any, identified in Schedule IV hereto, and (iii) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.
     “Effective Date” shall mean each date and time that the Registration
Statement and any post-effective amendment or amendments thereto became or
becomes effective.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
     “Final Prospectus” shall mean the prospectus relating to the Securities
that was first filed pursuant to Rule 424(b) after the Execution Time.
     “Free Writing Prospectus” shall mean a free writing prospectus, as defined
in Rule 405.
     “Issuer Free Writing Prospectus” shall mean an issuer free writing
prospectus, as defined in Rule 433.
     “Preliminary Prospectus” shall mean any preliminary prospectus referred to
in paragraph 1(i)(a) above which is used prior to the filing of the Final
Prospectus.

 



--------------------------------------------------------------------------------



 



     “Registration Statement” shall mean the registration statement referred to
in paragraph 1(i)(a) above, including exhibits and financial statements and any
prospectus relating to the Securities that is filed with the Commission pursuant
to Rule 424(b) and deemed part of such registration statement pursuant to
Rule 430B, as amended on each Effective Date and, in the event any
post-effective amendment thereto.
     “Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B”, and “Rule 433” refer to such rules under the Act.
     “Significant Subsidiary” shall mean a subsidiary of the Company which is a
“significant subsidiary” of the Company as defined in Item 1.02(w) of
Regulation S-X promulgated by the Commission.
     “Well-Known Seasoned Issuer” shall mean a well-known seasoned issuer, as
defined in Rule 405.

 



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company, the Selling Stockholders and the several Underwriters.

              Very truly yours,
 
            TeleTech Holdings, Inc.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Kenra Family, LLP
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Tuchman Limited Liability Limited Partnership
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Tuchman Family Irrevocable Trust
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Tuchman Family Foundation
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



              KDT Family, LLLP
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



          The foregoing Agreement is hereby confirmed and accepted as of the
date specified in Schedule I hereto.    
 
        Citigroup Global Markets Inc.    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        Morgan Stanley & Co. Incorporated    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        For themselves and the other several Underwriters, if any, named in
Schedule III to the foregoing Agreement.    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Underwriting Agreement dated March 29, 2007
Registration Statement No. 333-141423

     
Representative(s):
  Citigroup Global Markets
 
  Morgan Stanley & Co. Incorporated

Number of Underwritten Securities and Purchase Price:
Aggregate Number of Underwritten Securities to be sold by the Selling
Stockholders: 5,000,000
Aggregate Number of Option Securities to be sold by the Selling Stockholders:
750,000
Price per Share to Public: $36.50
Price per Share to the Underwriters: $34.74625
Closing Date, Time and Location: April 4, 2007 at 9:30 a.m. at Davis Polk &
Wardwell, 450 Lexington Avenue, New York, New York 10017
Date referred to in Section 5(i)(h) after which the Company may offer or sell
securities issued by the Company without the consent of the Representative(s):
The date 90 days after the date of this Agreement.
Date referred to in Section 5(ii)(a) after which the Selling Stockholders may
offer or sell securities issued by the Company without the consent of the
Representative(s): The date 120 days after the date of this Agreement.
Modification of items to be covered by the letter from Ernst & Young, LLP
delivered pursuant to Section 6(h) at the Execution Time: None

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II

                      Number of     Maximum Number of       Underwritten
Securities     Option Securities   Selling Stockholders:   to be Sold     to be
Sold  
Kenra Family, LLP
c/o Mantucket Capital Management Corporation
5251 DTC Parkway, Suite 995
Englewood, CO 80111
Fax no.: (303) 397-8889
    100,000       0  
KDT Family, LLLP
c/o Mantucket Capital Management Corporation
5251 DTC Parkway, Suite 995
Englewood, CO 80111
Fax no.: (303) 397-8889
    4,475,194       750,000  
Tuchman Limited Liability Limited Partnership
c/o Mantucket Capital Management Corporation
5251 DTC Parkway, Suite 995
Englewood, CO 80111
Fax no.: (303) 397-8889
    106,895       0  
Tuchman Family Irrevocable Trust
c/o Mantucket Capital Management Corporation
5251 DTC Parkway, Suite 995
Englewood, CO 80111
Fax no.: (303) 397-8889
    17,911       0  
Tuchman Family Foundation
c/o Mantucket Capital Management Corporation
5251 DTC Parkway, Suite 995
Englewood, CO 80111
Fax no.: (303) 397-8889
    300,000       0  
 
           
Total
    5,000,000       750,000  
 
           

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III

              Number of Underwritten   Underwriters   Securities to be Purchased
 
Citigroup Global Markets Inc.
    1,548,000  
Morgan Stanley & Co. Incorporated
    1,548,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    833,500  
Credit Suisse Securities (USA) LLC
    595,500  
Craig-Hallum Capital Group LLC
    295,000  
Janco Partners, Inc.
    180,000  
 
     
Total
    5,000,000  
 
     

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
Schedule of Free Writing Prospectuses included in the Disclosure Package
None

IV-1



--------------------------------------------------------------------------------



 



[Form of Lock-Up Agreement]
EXHIBIT A-1
[Letterhead of officer or director of TeleTech Holdings, Inc.]
TeleTech Holdings, Inc.
Public Offering of Common Stock
March     , 2007
Citigroup Global Markets Inc.
Morgan Stanley & Co. Incorporated
As Representatives of the several Underwriters,
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), among TeleTech Holdings,
Inc., a Delaware corporation (the “Company”), the Selling Stockholders named in
Schedule II thereto and each of you as representatives of a group of
Underwriters named therein, relating to an underwritten public offering of
Common Stock, $0.01 par value (the “Common Stock”), of the Company.
     In order to induce you and the other Underwriters to enter into the
Underwriting Agreement, the undersigned will not, without the prior written
consent of each of Citigroup Global Markets Inc. and Morgan Stanley & Co.
Incorporated, offer, sell, contract to sell, pledge or otherwise dispose of, (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any affiliate of the undersigned or any person in privity with the undersigned
or any affiliate of the undersigned), directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Securities and Exchange Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any shares of capital stock of the
Company or any securities convertible into or exercisable or exchangeable for
such capital stock, or publicly announce an intention to effect any such
transaction, for a period of 90 days after the date of the Underwriting
Agreement, other than (i) transfers of shares of Common Stock or Common Stock
equivalents as a bona fide gift or by will or intestacy, provided that the
recipient or recipients thereof agree to be bound in writing by the restrictions
set forth herein; (ii) the surrender of options to purchase shares of Common
Stock to satisfy the applicable aggregate exercise price (and applicable
withholding taxes, if applicable, required to be paid) of options to purchase
shares of Common Stock; (iii) transactions pursuant to a trading plan
established pursuant to Rule 10b5-1 under the Securities Exchange Act of 1934,
as amended, in existence as of the date the Underwriting Agreement is signed and
delivered; or (iv) the establishment of a trading plan established pursuant to
Rule 10b5-1 under the Securities

A1-1



--------------------------------------------------------------------------------



 



[Form of Lock-Up Agreement]
EXHIBIT A-1
Exchange Act of 1934, as amended, so long as any sales made under the plan are
made after the expiration of the lock-up period established by this letter.
     If (i) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless each of Citigroup Global Markets Inc.
and Morgan Stanley & Co. Incorporated waives, in writing, such extension. The
undersigned hereby acknowledges that the Company has agreed in the Underwriting
Agreement to provide written notice of any event that would result in an
extension of the Lock-Up Period and agrees that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned.

A1-2



--------------------------------------------------------------------------------



 



[Form of Lock-Up Agreement]
EXHIBIT A-1
     If for any reason the Underwriting Agreement shall be terminated prior to
the Closing Date (as defined in the Underwriting Agreement), the agreement set
forth above shall likewise be terminated.
Yours very truly,
[Signature of officer or director]
[Name and address of officer or director]

A1-3



--------------------------------------------------------------------------------



 



[Form of Lock-Up Agreement]
EXHIBIT A-2
[CEO’s Letterhead]
TeleTech Holdings, Inc.
Public Offering of Common Stock
March     , 2007
Citigroup Global Markets Inc.
Morgan Stanley & Co. Incorporated
As Representatives of the several Underwriters,
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), among TeleTech Holdings,
Inc., a Delaware corporation (the “Company”), the Selling Stockholders named in
Schedule II thereto and each of you as representatives of a group of
Underwriters named therein, relating to an underwritten public offering of
Common Stock, $0.01 par value (the “Common Stock”), of the Company.
     In order to induce you and the other Underwriters to enter into the
Underwriting Agreement, the undersigned will not, without the prior written
consent of each of Citigroup Global Markets Inc. and Morgan Stanley & Co.
Incorporated, offer, sell, contract to sell, pledge or otherwise dispose of, (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any affiliate of the undersigned or any person in privity with the undersigned
or any affiliate of the undersigned), directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Securities and Exchange Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any shares of capital stock of the
Company or any securities convertible into or exercisable or exchangeable for
such capital stock, or publicly announce an intention to effect any such
transaction, for a period of 120 days after the date of the Underwriting
Agreement, other than:
     (i) transfers of shares of Common Stock or Common Stock equivalents:

  (a)   as a bona fide gift or gifts;     (b)   to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned;
    (c)   as a distribution to partners, members or stockholders of the
undersigned,

A2-1



--------------------------------------------------------------------------------



 



      to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned;     (d)   to any beneficiary of the
undersigned pursuant to a will or other testamentary document or applicable laws
of descent; or     (e)   to any corporation, partnership, limited liability
company or other entity all of the beneficial ownership interests of which are
held by the undersigned or immediate family members of the undersigned;

provided, that (1) the recipient or recipients thereof agree to be bound in
writing by the restrictions set forth herein, (2) any such transfer shall not
involve a disposition for value, and (3) the undersigned is not required to, or
does not otherwise, make any public filing or report regarding such transfers;
or
     (ii) the surrender of options to purchase shares of Common Stock to satisfy
the applicable aggregate exercise price (and applicable withholding taxes, if
applicable, required to be paid) of options to purchase shares of Common Stock.
     If (i) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless each of Citigroup Global Markets Inc.
and Morgan Stanley & Co. Incorporated waives, in writing, such extension. The
undersigned hereby acknowledges that the Company has agreed in the Underwriting
Agreement to provide written notice of any event that would result in an
extension of the Lock-Up Period and agrees that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned. If for any reason the Underwriting Agreement shall be terminated
prior to the Closing Date (as defined in the Underwriting Agreement), the
agreement set forth above shall likewise be terminated.

     
 
  Yours very truly,
 
   
 
   
 
  Kenneth D. Tuchman
Chief Executive Officer
TeleTech Holdings, Inc.
9197 S. Peoria Street
Englewood, CO 80112

A2-2